Mr. Justice Waterman delivered the opinion op the Court. The proper decision of this case depends upon a correct determination of questions of fact, viz.: Was appellee in the exercise of ordinary care at the time of the accident? Was appellant negligent, and if so, was such negligence the proximate cause-of the injury to appellee? Some acts may be said to be, as a matter of law, negligence, and some conduct may also, as a matter of law, be said to be the exercise of ordinary care. Ordinarily the facts surrounding any accident are such that the determination of these things is to decide as to questions of fact. We do not, under the evidence in this case, feel warranted in saying that the undisputed or the established facts of this case are such as to present only questions of law, as to either the exercise of ordinary care by appellee, or negligence by appellant; nor do we feel that we ought, upon the conflicting evidence, to interfere with the verdict of the jury, sanctioned as it has been by the judge before whom the cause was tried. The judgment of the Circuit Court is affirmed.